EXHIBIT 10.17

 

STOCK PLEDGE AGREEMENT

 

This Stock Pledge Agreement is executed on January 1, 2015 by and between
Monarch America, Inc. (“Pledgor”) and Jeremy N. Stout and Josh Field
(“Pledgee”).

 

A. Contemporaneously with the execution of this Pledge Agreement, the survivor
of the merger between The Big Tomato, Inc., a Colorado corporation, and Jeremy
N. Stout, Inc., d/b/a The Big Tomato, a Colorado corporation (collectively, the
“Corporation”), is to become a wholly-owned subsidiary of the Pledgor pursuant
to the terms and conditions of the Merger Agreement dated as of October 17,
2014, as amended as of the date hereof.

 

B. In connection therewith and as additional security for the Promissory Notes
being issued by the Pledgor to Pledgee and the security interest being granted
by the Corporation to the Pledgee pursuant to a security agreement of even date
herewith (the “Security Agreement”), Pledgor has agreed to pledge to Pledgee all
the outstanding shares (the “Shares”) of the Corporation to Pledgee.

 

IT IS THEREFORE AGREED:

 

1. Pledge. As security for payment of the Note by the Pledgor, Pledgor hereby
grants a security interest to Pledgee in the Shares. Contemporaneously with the
execution of this Pledge Agreement, Pledgor shall deliver to Pledgee the
certificate(s) for the Shares, endorsed in blank or accompanied by a stock power
endorsed in blank.

 

2. Voting Rights. Until and unless there is an event of default pursuant to the
terms of the Note, Pledgor shall have the right to exercise all voting rights
with respect to the Shares and exercise all other rights of ownership of the
Shares. If the Pledgor defaults in the performance of its obligations under the
Note as provided therein or this Pledge Agreement, and such default is not cured
within five days written notice of such default, then Pledgee shall have the
right to exercise all voting rights with respect to the Shares and all other
rights of ownership with respect thereto.

 

3. Representations. The Pledgor warrants and represents that it is the sole
owner of the Shares and that it has the right to pledge the Shares under the
terms of this Pledge Agreement.

 

4. Adjustments. In the event that, during the term of this Pledge Agreement, any
share dividend, reclassification, readjustment, or other change is declared or
made in the capital structure of the Corporation, all new, substituted, and
additional shares, or other securities, held by the Pledgee under the terms of
this Agreement shall be in the same manner as the Shares originally pledged
hereunder.

 

5. Payment of Note.Upon payment in full of the Note, the Pledgee shall redeliver
to the Pledgor the certificate(s) for the Shares, and the stock power, if any,
delivered to Pledgee herewith, and this Pledge Agreement and all rights of
Pledgee in the Shares shall terminate.

 

 
1


--------------------------------------------------------------------------------




 

6. Default. The occurrence of a default under the Note or the Security Agreement
shall constitute a default hereunder.

 

7. Remedies for Default. In the event that Pledgor defaults in the performance
of any of the terms of this Agreement or of the Note, the Pledgee shall have the
rights and remedies provided in the Uniform Commercial Code in force in the
State of Colorado, and in this connection, the Pledgee may, upon thirty days
notice to the Pledgor, sent by registered or certified mail, sell all the Shares
in the manner provided in the Colorado Uniform Commercial Code. Pledgor hereby
consents to a private or public sale of the Shares. Out of the proceeds of any
sale the Pledgee may retain the amount equal to the principal and interest then
due on the Note, plus the amount of the expenses of the sale, and shall pay any
balance of such proceeds to the Pledgor.

 

Notwithstanding anything contained in this Pledge Agreement to the contrary, the
Pledgee agrees and acknowledges that the pledge of the Shares is intended to be
exclusive (along with the rights granted pursuant to the security agreement and
the Note) of all other rights and remedies available to the Pledgee upon an
default under the terms of the Note, and is cumulative and exclusive to any
other right and remedy existing at law or in equity or otherwise. The Pledgee
further agrees and acknowledges that upon possession of the Shares and any
collateral under the Security Agreement as a result of an event of default by
the Pledgor, the Pledgee shall have no further claims for payment of the
principal or accrued interest under the Note against the Pledgor or any of its
affiliates, even if the value of the Shares might be less than the outstanding
amount of the Note.

 

8. Independent Counsel. Each of the Pledgee acknowledges and agrees that they
received independent legal counsel of their own choice in connection with the
negotiation and execution and delivery of this Pledge Agreement and that they
have each been sufficiently apprised of their rights and responsibilities with
regard to the substance of this Agreement and the transactions contemplated
hereby. This Pledge Agreement shall be construed to effectuate the mutual intent
of the parties. The parties and their counsel have cooperated in the drafting
and preparation of this Pledge Agreement, and this Agreement therefore shall not
be construed against any party by virtue of its role as the drafter thereof. No
drafts of this Pledge Agreement shall be offered by any party, nor shall any
draft be admissible in any proceeding, to explain or construe this Pledge
Agreement.

 

 
2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date or
dates indicated below.

 

 

PLEDGOR:

PLEDGEE:

  MONARCH AMERICA, INC.             By: /s/ Eric Hagen     /s/ Josh Field  /s/
Jeremy Stout     Eric Hagen, President           Date: January 1, 2015   Date:
January 1, 2015  

 

 

 

3

--------------------------------------------------------------------------------

 